18-23538-rdd          Doc 6166      Filed 12/09/19 Entered 12/09/19 10:20:56                     Main Document
                                                  Pg 1 of 6


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :       Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

                      ORDER DIRECTING THE APPOINTMENT OF AN
                  EXPERT PURSUANT TO FEDERAL RULE OF EVIDENCE 706

           WHEREAS, on January 17, 2019, Sears Holdings Corporation and its debtor affiliates, as

 debtors and debtors in possession in the above-captioned chapter 11 cases (collectively, the

 “Debtors”) and Transform Holdco LLC (“Transform,” and together with the Debtors, the

 “Parties”) entered into the Asset Purchase Agreement (the “APA”), which was approved by the

 Bankruptcy Court on February 8, 2019 [Docket No. 2507].




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW Relay LLC (1870);
 Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
 Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a Sears Brands Business
 Unit Corporation) (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida),
 L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc.
 (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying
 Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding
 Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates,
 Illinois 60179.



 WEIL:\97293326\2\73217.0004
18-23538-rdd          Doc 6166   Filed 12/09/19 Entered 12/09/19 10:20:56         Main Document
                                               Pg 2 of 6


           WHEREAS, on May 25, 2019, Debtors filed the Supplemental Motion to Enforce the Asset

 Purchase Agreement [Docket No. 4029] (the “Supplemental Motion”);

           WHEREAS, on May 26, 2019, Transform filed the Adversary Complaint [Docket No.

 4033] (the “Adversary Complaint”);

           WHEREAS, the Supplemental Motion and the Adversary Complaint each address various

 disputes between the Parties related to the APA including, without limitation, disputes concerning

 the (i) Specified Receivables Shortfall Amount (as defined in the APA), (ii) Prepaid Inventory

 Shortfall Amount (as defined in the APA), and (iii) the reconciliation of amounts of cash held in

 the Debtors’ legacy cash management system and that may be allocated, as applicable, to the

 Debtors or Transform (the “Cash Reconciliation Amounts”);

           WHEREAS, the Court ruled at the July 11 Hearing that if the Parties were unable to reach

 agreement as to the Specified Receivables Shortfall Amount, the Prepaid Inventory Shortfall

 Amount or the Cash Reconciliation Amounts, the Court would appoint an independent third-party

 to assist in the calculation of such amounts;

           WHEREAS, the Parties have not come to an agreement as to the Specified Receivables

 Shortfall Amount, the Prepaid Inventory Shortfall Amount or the Cash Reconciliation Amounts;

 and

           WHEREAS, the Court has reviewed the affidavit of Michael Wyse, dated December 4,

 2019 and has concluded that Mr. Wyse is qualified to serve as the Expert (defined below) and is

 disinterested under section 101(4) of the Bankruptcy Code; and good and sufficient cause

 appearing for the reasons stated at the July 11 Hearing, it is hereby

           ORDERED, ADJUDGED, AND DECREED that pursuant to Section 105(a) of the

 Bankruptcy Code and Rule 706 of the Federal Rules of Evidence:


                                                  2
 WEIL:\97293326\2\73217.0004
18-23538-rdd          Doc 6166        Filed 12/09/19 Entered 12/09/19 10:20:56         Main Document
                                                    Pg 3 of 6


           1.        This order hereby appoints Michael Wyse as a qualified, disinterested third party

 to assist in the matters described in Paragraphs 2 to 4, below (the “Expert”) pursuant to Rule 706

 of the Federal Rules of Evidence.

           2.        The Expert will perform the duties of an expert pursuant to Rule 706 of the Federal

 Rules of Evidence as limited by or otherwise defined in this Order (the “Investigation”). The

 Expert is directed to address the following disputes in the order set forth:

                a. First, the Expert is directed to calculate the net Cash Reconciliation Amounts, if

                     any, owed by one Party to the Other Party.

                b. Second, the Expert shall (i) determine the actual amount of Specified Receivables

                     delivered by Debtors to Transform at the Closing, in accordance with the Court’s

                     rulings and (ii) calculate the Specified Receivables Shortfall Amount based on such

                     determination.

                c. To the extent that the Parties are unable to reach agreement with respect to the

                     Prepaid Inventory Shortfall Amount by no later than thirty (30) days after the date

                     of the appointment of the Expert, the Expert is directed to (i) determine the actual

                     value of Prepaid Inventory delivered by Debtors to Transform at the Closing, in

                     accordance with the Court’s rulings, and (ii) calculate the Prepaid Inventory

                     Shortfall Amount based on such information.

           3.        The Expert may request from the Parties and review any and all information in the

 control of the Parties that is reasonably necessary to make such determination.

           4.        The Expert may retain counsel and a financial advisor absent further order of the

 Court, subject to an approved budget to be approved by the Debtors and Transform to assist in the

 Investigation; provided that the aggregate fees paid to any counsel retained by the Expert in


                                                      3
 WEIL:\97293326\2\73217.0004
18-23538-rdd          Doc 6166     Filed 12/09/19 Entered 12/09/19 10:20:56          Main Document
                                                 Pg 4 of 6


 connection with the Investigation shall not exceed $75,000, which amount may be modified with

 the consent of both the Debtors, in consultation with the Creditors’ Committee, and Transform.

           5.        The Expert, and to the extent retained, its legal or financial advisor, shall be

 compensated and reimbursed for its expenses pursuant to any procedures for interim compensation

 and reimbursement of expenses of professionals that are established in this case. Compensation

 and reimbursement of the Expert shall be determined pursuant to section 330 of title 11 of the

 United States Code. All costs related to the Investigation of the Expert shall be paid up front and

 divided equally between the Debtors and Transform. Notwithstanding anything to the contrary

 herein, the aggregate fees payable jointly by the Debtors and Transform to the Expert in connection

 with the Investigation shall not exceed $250,000, which amount may be modified with the consent

 of both the Debtors, in consultation with the Creditors’ Committee, and Transform.

           6.        The Expert shall prepare and file with the Court a final report setting forth the

 Expert’s conclusions (i) with respect to the Cash Reconciliation Amounts no later than forty-five

 (45) days after being appointed by the Court; (ii) with respect to the Specified Receivables and

 calculating the Specified Receivables Shortfall Amount no later than seventy-five (75) days after

 being appointed by the Court; and (iii) with respect to the actual value of Prepaid Inventory

 delivered by Debtors to Transform at the Closing and calculating the Prepaid Inventory Shortfall

 Amount, no later than thirty (30) days after commencing work on such matters; provided that all

 such times may be extended by order of the Court upon the request of either of the Parties or the

 Expert.

           7.        The Parties are hereby directed to cooperate fully with the Expert in conjunction

 with any requests by the Expert for documents and information within each of their possession

 that the Expert deems relevant to perform the Investigation. If the Expert seeks the disclosure of


                                                     4
 WEIL:\97293326\2\73217.0004
18-23538-rdd          Doc 6166      Filed 12/09/19 Entered 12/09/19 10:20:56           Main Document
                                                  Pg 5 of 6


 documents or information as to which any of the Parties asserts a claim of privilege, or otherwise

 object to disclosing, including on the basis that the request is beyond the scope of the Investigation,

 and the Expert and the Parties are unable to reach a resolution on whether or on what terms such

 documents or information should be disclosed to the Expert, the matter may be brought before the

 Court for resolution.

           8.        The Expert shall have the standing of a “party-in-interest” and shall be entitled to

 appear and be heard at any and all hearings in this case with respect to the matters that are within

 the scope of the Investigation, provided that the Expert may not be called to testify except by this

 Court; provided further that the Expert shall not have the standing or ability to prosecute any claim

 or cause of action absent further order of this Court.

           9.        Until the Expert has filed the final report, neither the Expert nor the Expert’s

 representatives or agents shall make any public disclosures concerning the performance of the

 Investigation or the Expert’s duties.

           10.       Within ten (10) business days after entry of the order approving the appointment of

 the Expert is entered on the docket in this case, the Expert shall propose a work plan and shall

 provide his or her estimated costs for the Investigation consistent with this Order which shall be

 subject to the approval of the Court on ten days’ notice to all parties that have requested notice

 pursuant to Bankruptcy Rule 2002.

           11.       This Order is without prejudice to the right of any party-in-interest to seek relief

 from the Court modifying the scope of the Investigation or the Expert’s right to seek other relief

 as he or she may otherwise deem appropriate in furtherance of the discharge of his or her duties

 and the Investigation.




                                                      5
 WEIL:\97293326\2\73217.0004
18-23538-rdd          Doc 6166      Filed 12/09/19 Entered 12/09/19 10:20:56              Main Document
                                                  Pg 6 of 6


           12.       The Expert shall perform the foregoing analysis consistent with the Court’s prior

 rulings regarding the respective disputes.

           13.       Promptly after the Expert’s completion of his analyses hereunder, the parties to the

 foregoing disputes shall inform the Court whether any further hearing is required on any or all of

 such disputes, and if such hearing is warranted the Court will schedule a hearing.

           14.       The Court shall retain jurisdiction with respect to all matters arising from or related

 to the implementation of this Order.

 Dated: December 9, 2019
        White Plains, New York
                                                    /s/ Robert D. Drain
                                                    THE HONORABLE ROBERT D. DRAIN
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                       6
 WEIL:\97293326\2\73217.0004
